DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Contrary to the statement in the Restriction, claims 1-7 are pending. 
Claim objections
Claim 1 can be written more clearly as:
1. A method for producing DDX4+ sperm stem cells, the method comprising: 
a) differentiating isolated mammalian pluripotent cells into BLIMP+ germ cells; 
b) coculturing the BLIMP+ germ cells with SSEA1+ integrin-β3+ testicular cells such that an aggregate of cells is formed, and 
c) culturing the aggregate of cells such that DDX4+ sperm stem cells are obtained. 
Specification 
The references mentioned throughout the specification lack proper citations. For example, Sato (2011) on pg 54, lines 21-23, does not have a proper citation in the specification or the IDSs filed thus far. Please provide proper citations for the references mentioned in the specification.  
Election/Restrictions
Claims 5-7 were inadvertently omitted from the restriction requirement. To clarify, Group I is claims 1 and 2. Group II is claims 3, 6, 7. Group III is claims 4 and 5. Upon reconsideration, Groups I and III have been combined. 
Applicant's election with traverse of Group I, claims 1, 2, in the reply filed on 6-21-22 is acknowledged.  The traversal is on the ground(s) that Shimpo (Dec. 2016) is not available as prior art. Applicants’ argument is not persuasive. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the groups do not share the same or corresponding technical feature. 
The germ stem cells (GSCs) of claim 3 are a product-by-process “derived from isolated PSC”. Any germ stem cells having the structures/functions set forth in claim 3 meet the limitations of claim 3 because the means by which they are obtained does not distinguish the structure/function of the GSCs claimed from those obtained by other means. A separate search and examination of claims 3, 6, 7 would be required which would be undue. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 6, 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-21-22. 
Claims 1, 2, 4, 5 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for differentiating isolated mammalian pluripotent cells into germ cells that express BLIMP1, coculturing the germ cells with testicular cells that express SSEA1 and integrin β3 such that an aggregate of cells is formed, and culturing the aggregate such that DDX4+ sperm stem cells are obtained, does not reasonably provide enablement for culturing any species of cells other than mammalian, any PGCLC other than germ cells that express BLIMP1, any “reconstituted testis” other than an aggregate of germ cells that express BLIMP1 and testicular cells that express SSEA1 and integrin β3, or obtaining any SSCLC other than a DDX4+ sperm stem cell, obtaining any GSCLC or distinguishing them from DDX4+ sperm stem cells, obtaining fertile sperm, or obtaining an offspring using SSCLCs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable performing the method of claim 1 in any species as broadly claimed other than mammals. The claim requires coculturing PGCs obtained from an isolated pluripotent cells with male gonad somatic cells in suspension to obtain an aggregate of cells called a “reconstituted testes”. The aggregate is cultured “at gas/liquid interface” such that spermatogenic stem cells that express DDX4 (aka VASA) and PLZF are obtained. The specification does not teach making PGCs from pluripotent cells in any species other than mammals. The specification does not teach making DDX4+ PLZF+ SSCs from PGCs in any species other than mammals. The specification does not teach the culture conditions for differentiating pluripotent cells into PGCs or PGCs into SSCs in any species other than mammal. 
The specification does not enable making/using any primordial germ cell-like cell (PGCLC) in claim 1 other than germ cells that express BLIMP1. Pg 41, line 5, defines “PGC-like cell” “as a cell that shows an increase in the expression of Blimpl and/or Stella compared to EpiLC before differentiation induction, can contribute to the normal spermatogenesis, and does not form teratoma when transplanted to an immunodeficient mouse”. Pg 53, Example 1, describes differentiating mouse ES cells into “PGCLC” and determining the desired PGCLCs were obtained by isolating germ cells that express BLIMP1 (pg 40, lines 19-21; pg 41, lines 5-19; pg 68, lines 21-23). The specification does not correlate germ cells that express BLIMP1 to well-known PGCs, to germ cells that express stella as suggested on pg 41, line 12, or germ cells that express FGF5, Wnt3, DNMT3b, GATA4, GATA6, Sox17 as suggested on pg 36, line 15. 
The specification does not enable making/using for any “reconstituted testis” as broadly encompassed by claim 1 other than an aggregate of germ cells that express BLIMP1 and testicular cells that express SSEA1 and integrin β3. The metes and bounds of “reconstituted testis” are unclear (see 112/2nd). It is unclear if the phrase is limited to an entire organ that is a testis, if it encompasses an aggregate of all cell types of a testis, an aggregate of certain cell types of the testis, or any aggregate of PGCs and any “male gonad somatic cell”. The structures/functions/proportions of those cells are also unclear. The specification describes mixing germ cells that express BLIMP1 with testicular cells that express SSEA1 and integrin β3 (pg 40, line 33; pg 45, line 5; pg 56, line 20; pg 63, line 24; pg 66, line 22). The specification does not correlate testicular cells that express SSEA1 and integrin β3 to any other “male gonad somatic cell” or combination of male gonad somatic cells. 
The specification does not enable making/using any DDX4+ PLZF+ “spermatogenic stem cell-like cell” (SSCLC) as broadly encompassed by claim 1 other than a DDX4+ sperm stem cell. The metes and bounds of DDX4+ PLZF+ SSCLC are unclear (see 112/2nd), but they at least encompass any multipotent cell that is committed to male germ cell lineages capable of becoming sperm. The specification describes culturing aggregated BLIMP1+ germ cells with SSEA1+ integrin-β3+ testicular cells (“reconstituted testis”) for such that DDX4+ sperm stem cells are obtained (pg 69, lines 7-16). The specification does not correlate DDX4+ sperm stem cells to DDX4+ PLZF+ sperm stem cells as claimed or to any other DDX4+ PLZF+ SSC-“like” cell. 
The specification does not enable making/using any germ stem cell-like cell (GSCLC) by dissociating and culturing SSCLCs as broadly encompassed by claim 2. The metes and bounds of GSCLC are unclear (see 112/2nd). The distinction between SSCLCs and GSCLCs is not disclosed. The specification is limited to isolating DDX4+ sperm stem cells (aka MVH+, pg 69, line 12) from “reconstituted testis” on day 10-14 (paragraph bridging pg 69-70); they are not obtained by dissociating SSCLCs as claimed. In fact, they are the same as SSCLCs in lines 7-16 because they are both DDX4+ sperm stem cells. 
The specification does not enable making/using a fertile sperm cell as required in claim 4. Claim 4 is drawn to making fertile sperm from GSCLCs. The specification contemplates the concept on pg 70; however, the specification does not reduce the concept to practice. Rostovskaya (Phil. Trans. R. Soc. B, 2015, Vol. 370, pg 1-11) taught that although human pluripotent cells can be differentiated into cells that appear to express markers of pancreatic lineages, but it was not predictable whether the cells would functionally secrete insulin. The same can be said for differentiating pluripotent cells into sperm stem cells. 
For the same reasons, the specification does not enable making offspring using sperm obtained from the DDX4+ sperm stem cells as required in claim 5. 
Given the teachings in the specification and the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use the methods claimed. 

Written Description
Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for performing the method of claim 1 in any species as broadly claimed other than mammals. The claim requires coculturing PGCs obtained from an isolated pluripotent cells with male gonad somatic cells in suspension to obtain an aggregate of cells called a “reconstituted testes”. The aggregate is cultured “at gas/liquid interface” such that spermatogenic stem cells that express DDX4 (aka VASA) and PLZF are obtained. The specification does not teach making PGCs from pluripotent cells in any species other than mammals. The specification does not teach making DDX4+ PLZF+ SSCs from PGCs in any species other than mammals. The specification does not teach the culture conditions for differentiating pluripotent cells into PGCs or PGCs into SSCs in any species other than mammal. Accordingly, the specification lacks written description for non-mammalian embodiments. 
The specification lacks written description for any primordial germ cell-like cell (PGCLC) in claim 1 other than germ cells that express BLIMP1. Pg 41, line 5, defines “PGC-like cell” “as a cell that shows an increase in the expression of Blimpl and/or Stella compared to EpiLC before differentiation induction, can contribute to the normal spermatogenesis, and does not form teratoma when transplanted to an immunodeficient mouse”. Pg 53, Example 1, describes differentiating mouse ES cells into “PGCLC” and determining the desired PGCLCs were obtained by isolating germ cells that express BLIMP1 (pg 40, lines 19-21; pg 41, lines 5-19; pg 68, lines 21-23). The specification does not correlate germ cells that express BLIMP1 to well-known PGCs, to germ cells that express stella as suggested on pg 41, line 12, or germ cells that express FGF5, Wnt3, DNMT3b, GATA4, GATA6, Sox17 as suggested on pg 36, line 15. Accordingly, the specification lacks written description for any primordial germ cell-like cell (PGCLC) in claim 1 other than germ cells that express BLIMP1. 
The specification lacks written description for any “reconstituted testis” as broadly encompassed by claim 1 other than an aggregate of germ cells that express BLIMP1 and testicular cells that express SSEA1 and integrin β3. The metes and bounds of “reconstituted testis” are unclear (see 112/2nd). It is unclear if the phrase is limited to an entire organ that is a testis, if it encompasses an aggregate of all cell types of a testis, an aggregate of certain cell types of the testis, or any aggregate of PGCs and any “male gonad somatic cell”. The structures/functions/proportions of those cells are also unclear. The specification describes mixing germ cells that express BLIMP1 with testicular cells that express SSEA1 and integrin β3 (pg 40, line 33; pg 45, line 5; pg 56, line 20; pg 63, line 24; pg 66, line 22). The specification does not correlate testicular cells that express SSEA1 and integrin β3 to any other “male gonad somatic cell” or combination of male gonad somatic cells. Accordingly, the specification lacks written description for any “reconstituted testis” other than an aggregate of germ cells that express BLIMP1 and testicular cells that express SSEA1 and integrin β3. 
The specification lacks written description for any DDX4+ PLZF+ “spermatogenic stem cell-like cell” (SSCLC) as broadly encompassed by claim 1 other than a DDX4+ sperm stem cell. The metes and bounds of DDX4+ PLZF+ SSCLC are unclear (see 112/2nd), but they at least encompass any multipotent cell that is committed to male germ cell lineages capable of becoming sperm. The specification describes culturing aggregated BLIMP1+ germ cells with SSEA1+ integrin-β3+ testicular cells (“reconstituted testis”) for such that DDX4+ sperm stem cells are obtained (pg 69, lines 7-16). The specification does not correlate DDX4+ sperm stem cells to DDX4+ PLZF+ sperm stem cells as claimed or to any other DDX4+ PLZF+ SSC-“like” cell. Accordingly, the specification lacks written description for any DDX4+ PLZF+ SSCLC as broadly encompassed by claim 1 other than a DDX4+ sperm stem cell. 
The specification lacks written description for making any germ stem cell-like cell (GSCLC) by dissociating and culturing SSCLCs as broadly encompassed by claim 2. The metes and bounds of GSCLC are unclear (see 112/2nd). The distinction between SSCLCs and GSCLCs is not disclosed. The specification is limited to isolating DDX4+ sperm stem cells (aka MVH+, pg 69, line 12) from “reconstituted testis” on day 10-14 (paragraph bridging pg 69-70); they are not obtained by dissociating SSCLCs as claimed. In fact, they are the same as SSCLCs in lines 7-16 because they are both DDX4+ sperm stem cells. Accordingly, claim 2 lacks written description. 
The specification lacks written description for making a fertile sperm cell as required in claim 4. Claim 4 is drawn to making fertile sperm from GSCLCs. The specification contemplates the concept on pg 70; however, the specification does not reduce the concept to practice. Rostovskaya (Phil. Trans. R. Soc. B, Vol. 370, pg 1-11) taught that although human pluripotent cells can be differentiated into cells that appear to express markers of pancreatic lineages, but it was not predictable whether the cells would functionally secrete insulin. The same can be said for differentiating pluripotent cells into sperm stem cells. Applicants suggestion on pg 70 is inadequate to reasonably show applicants were in possession of the method of claim 4 because no fertile sperm cells were obtained. 
For the same reasons, the specification lacks written description for making offspring using sperm obtained from the DDX4+ sperm stem cells as required in claim 5. 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a spermatogenic stem cell-like cell (SSCLC) in claim 1 are unclear which makes the claim indefinite. While the claim requires the cell expresses DDX4 and PLZF and is derived from a primordial germ cell-like cell (PGCLC) “from an isolated pluripotent stem cell”, it is unclear how the structure/function of the SSCLC is distinguishable from a spermatogenic stem cell that expresses DDX4 and PLZF obtained from nature or by the hand of man. If SSCLCs have the exact same structure/function as SSCs that occur in nature, then it is unclear why they are SSC-“like” cells. If SSCLCs have structures/functions that distinguish them from naturally occurring SSCs, those structures/functions are not disclosed. Similarly, it is unclear when SSC-like cells have drifted past the line that defines them, i.e. it is unclear when cells have drifted past the structures/functions that define “SSC-like” cells. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of a primordial germ cell-like cell (PGCLC) in claim 1 are unclear which makes the claim indefinite. While the claim requires the PGCLC is “from a pluripotent cell”, it is unclear how the structure/function of the PGCLC is distinguishable from PGCs obtained from nature or by the hand of man by other means. The specification uses the phrase throughout without defining when a PGC is “like” a PGC that occurs in nature. In fact, if PGCLCs have the exact same structure/function as PGCs that occur in nature, it is unclear why they are “like” PGCs. If PGCLCs have structures/functions that distinguish them from naturally occurring PGCs, those structures/functions are not disclosed. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of “reconstituted testis” in claim 1 are unclear which makes the claim indefinite. It is unclear if the phrase is limited to an entire organ that is a testis or if it encompasses an aggregate of all cell types of a testis. IF the phrase encompasses an aggregate of all cell types of a testis, then it is unclear whether certain structures/functions/proportions of cell types are required. Or perhaps it encompasses an aggregate of certain cell types of the testis. If it does, then it is unclear whether specific cells are required and whether certain structures/functions/proportions of those cells are required. Or perhaps it encompasses any aggregate of PGCs and any “male gonad somatic cell”. If it does, then it is unclear whether certain structures/functions/proportions of those cells are required. Pg 46, line 28, teaches PGCs and SSCs aggregate without defining when a “reconstituted testis” is obtained. Applicants do not define the metes and bounds of “reconstituted” in context of a testis. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The concept of culturing a combination of PGCs and SSCs “at gas/liquid interface” in claim 1 is unclear making the claim indefinite. Pg 47, line 14, teaches the phrase refers to seeding cells on a porous membrane where the upper side is a gas phase and medium is supplied “from below through the membrane”. Sato (2011) is mentioned on pg 54, lines 21-23, as teaching gas/liquid culture; however, the citation cannot be found. Sato (Nature, March 2011, Vol. 471, pg 504-507) taught a “standard gas-liquid interphase method” (pg 504, col. 1, 2nd full paragraph) described by Trowell (Exp. Cell Res., 1959, Vol. 16, pg 118-147). However, it is unclear whether the “gas/liquid interface” claimed is the “standard gas-liquid interphase method” described by Sato. Furthermore, Sato is limited to placing 1-3 mm testis tissue fragments on an agarose gel half-soaked in medium; however, it is unclear what kind of tissue must be used within the testis, and Sato does not teach the metes and bounds of the “standard gas-liquid interphase method”. Finally, it is unclear when cells are cultured “at” a gas/liquid interface. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The step of “culturing” the aggregated PGCs and male gonad somatic cells “to induce [DDX4+ PLZF+ SSCs] in the reconstituted testis” in claim 1 makes the claim unclear. It is unclear whether the step encompasses any means of culturing the aggregated PGCs and male gonad somatic cells “at gas/liquid interface” with the intent of obtaining DDX4+ PLZF+ SSCs whether or not it occurs, or if the step is limited to doing so such that DDX4+ PLZF+ SSCs are obtained. 
The step of “culturing” the SSCs “under conditions that can induce a germline stem cell (GSC) from the spermatogenic stem cell” in claim 2 makes the claim unclear. It is unclear whether the step encompasses any means of culturing the SSCs with the intent of obtaining GSCs (whether or not it occurs), or if the step is limited to doing so such that GSCs are obtained. 
The metes and bounds of GSCs in claim 2 are unclear. It is unclear whether PGCs known in the art are encompassed by the phrase. If not, it is unclear how the GSCs in claim 2 are distinguishable from well-known PGCs. Accordingly, those of skill would not be able to determine whether they were using the proper conditions required to make GSCs from SSCs required in claim 2. 
It is unclear how transplanting the GSCLC obtained in claim 2 into a testis of a mammal makes it “a fertile sperm cell” as required in claim 4. Merely transplanting the GSCLC does not change the structure/function of the GSCLC; it changes the composition of the mammal. 
The metes and bounds of “offspring with contribution of isolated PSC to the whole body” in claim 5. The structure/function of the PSCs or the offspring are unclear. It is unclear what “contribution” is being made to the “whole body”. 

The art at the time of filing did not reasonably teach or suggest culturing PGCLCs with male gonad somatic cells such a “reconstituted testis” was obtained and culturing the “reconstituted testis” “at gas/liquid interface” to induce sperm stem cell-like cells that express DDX4 and PLZF as required in claim 1. 

Conclusion
No claim is allowed.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632